              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
           CRIMINAL CASE NO. 2:12-cr-00033-MR-WCM-2

UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                   ORDER
                                )
KENNETH ASHE,                   )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s “Complaint and

Other Initiating Documents,” which the Court construes as a motion

challenging the BOP’s denial of his request for placement in a halfway house

as well as his security designation. [Doc. 301].

     The Bureau of Prisons (BOP) has the authority to designate both the

location of an inmate's place of imprisonment and the inmate’s security

designation. See 18 U.S.C. § 3621(b). Before seeking relief from any court

regarding these issues, a defendant must exhaust all administrative

remedies through the Bureau of Prisons. See, e.g., Richmond v. Scibana,

387 F.3d 602, 604 (7th Cir. 2004). Once all administrative remedies have

been exhausted, a defendant may challenge his placement and security
designation only by filing the appropriate pleading in the district court located

in the district of confinement, not the sentencing court. See Matheny v.

Morrison, 307 F.3d 709, 711-12 (8th Cir. 2002).

      IT IS, THEREFORE, ORDERED that the Defendant’s “Complaint and

Other Initiating Documents,” which the Court construes as a motion

challenging the BOP’s denial of his request for placement in a halfway house

as well as his security designation [Doc. 301], is DENIED.

      IT IS SO ORDERED.

                                 Signed: April 10, 2019




                                          2
